May 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      THE STATE OF TEXAS, Appellant

NO. 14-12-00499-CR                          V.

                   RUSSELL HOWARD COOLEY, Appellee
                    ________________________________

      This cause was heard on the transcript of the record of the court below. We
have inspected the record and find there was no error in the portion of the
judgment finding guilt but there was error in the sentence.
      The sentence is therefore VACATED and the cause is REMANDED for a
new sentencing hearing only. The trial court shall commence the hearing as if a
finding of guilt had been returned and proceed to the sentencing phase. We
AFFIRM the remainder of the judgment.
      We further order that all costs incurred by reason of this appeal be paid by
appellee, Russell Howard Cooley.
      We further order this decision certified below for observance.